UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1559


HESMAN TALL; DOREEN SHING,

                    Plaintiffs - Appellants,

             v.

MARYLAND DEPARTMENT OF HEALTH AND MENTAL HYGIENE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-02120-GJH)


Submitted: October 9, 2018                                    Decided: October 24, 2018


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hesman Tall, Doreen Shing, Appellants Pro Se. Robert David McCray, Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hesman Tall and Doreen Shing appeal the district court’s order denying relief on

their 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Tall v. MD Dep’t of Health and Mental Hygiene, No. 8:17-cv-02120-GJH (D. Md.

May 2, 2018). We deny Appellants’ motions to stay and for remand. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2